Citation Nr: 0603682	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  01-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease with bronchitis, based on a reopened claim 
therefor.

2.  Entitlement to service connection for depression and 
anxiety.  

3.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and brother



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2003, at which time it was 
determined that new and material evidence had been submitted 
to reopen a previously denied claim of entitlement to service 
connection for chronic obstructive pulmonary disease with 
bronchitis.  Such reopened claim, as well as the veteran's 
claims for service connection for depression and anxiety and 
for ulcers were remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota, for additional development.  Following the completion 
of the requested actions, the case has since been returned to 
the Board for further review.  

In its September 2003 decision, the Board referred to the RO 
the veteran's claim for service connection for an eye 
disorder.  On return of the case, no action relating to such 
claim is indicated; hence, it is again referred to the RO for 
initial development and adjudication.  As well, the record 
reflects that the veteran submitted a claim for special 
monthly pension due to the need for regular aid or attendance 
or for being housebound.  In the absence of any indicated 
action relating thereto, that matter is likewise referred to 
the RO for appropriate consideration.  

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease with bronchitis and for ulcers 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.



FINDING OF FACT

Depression with associated anxiety originated in service.  


CONCLUSION OF LAW

Depression with associated anxiety was incurred in service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, the issue of the veteran's entitlement to 
service connection for depression and anxiety was remanded by 
the Board in September 2003 so that additional development 
could be undertaken.  As this issue is resolved in the 
veteran's favor, there is no need to discuss whether all of 
the development actions sought by the Board have been 
completed.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  Similarly, as the disposition herein reached is 
favorable to the veteran, the need to discuss VA's efforts to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), and its 
implementing regulations, is obviated.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires medical evidence of a current disability; medical, 
or in some cases, lay evidence of inservice incurrence of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice disease or injury and the current 
disease or injury.  Hickson v. West, 12 Vet.App. 247, 253 
(1999).

Service medical records of the veteran were destroyed by 
fire, according to a January 1980 report from the National 
Personnel Records Center.  Entries in records of the Office 
of Surgeon General taken from hospital admission cards do not 
indicate any inpatient treatment for depression or anxiety.  

After service, the veteran was hospitalized at a private 
facility in February 1968 for treatment of unrelated 
disability, but at that time he reported that his job was 
demanding and that he was quite nervous as a result.  A VA 
examination in August 1972 identified mild reactive 
depression.  A period of hospitalization at a VA facility 
followed in August and September 1973 for evaluation of 
complaints of alcohol abuse and nervousness of many years; 
the pertinent diagnoses were of alcohol addiction and a 
secondary depressive and anxiety reaction.  Private 
psychological evaluation in January 1976 revealed depression 
that was considered to be debilitating and for which 
psychotherapy was recommended.  Further examination in 
February 1976 yielded a relevant diagnosis of longstanding 
neuropsychiatric problems consisting of depression and 
complicated by chronic alcoholism.  

VA examination in June 1997 culminated in entry of a 
diagnosis of major depression.  In August 1999, an assessment 
of depression, not otherwise specified, was set forth.  On 
psychological testing undertaken in August 1999, significant 
depression was shown; a treating health care professional 
reported in September 1999 that, although severe depression 
was not indicated, there was present a longstanding 
dysthymic-type disorder.  A diagnosis of major depression was 
recorded in April 2001.  

In order to further clarify the relationship of the veteran's 
claimed depression to his period of service, the Board 
requested that he be afforded a VA psychiatric evaluation.  
Such examination was conducted in June 2005, findings from 
which led to entry of Axis I diagnoses of depression, not 
otherwise specified, with generalized anxiety; and alcohol 
dependence, in remission.  In response to the Board's query 
as to whether there is a direct link between the veteran's 
depression and his period of service, the VA examiner offered 
the following statement:

It is at least as likely as not that the onset of 
his depression was in the military; however, it 
is less likely than not that the ongoing symptoms 
of depression are related to his military 
experience.  

Notwithstanding the absence of the veteran's service medical 
records, through no fault on his part, and despite the lack 
of any documentation of pertinent complaints for more than 20 
years following his discharge from service, the record 
reflects that the veteran has current disability involving 
depression and associated anxiety.  Moreover, competent 
medical opinion, as set forth by the VA examiner in June 
2005, specifically holds that that the veteran's depression 
originated during his period of military service.  While is 
noted that the VA examiner attempted to qualify his June 2005 
opinion by finding that it was less likely than not that the 
veteran's current symptoms were related to his military 
experiences, such an opinion is not determinative of the 
outcome of this case and does not diminish the primary 
opinion offered that the veteran's depression originated in 
service.  Were this a claim for service connection for PTSD, 
where there must be linkage between current symptoms and 
inservice stressors, see 38 C.F.R. § 3.304(f) (2005), then 
such an opinion might negate potential entitlement, but that 
is not the case in this instance.  Here, the requirements of 
Hickson are established by probative evidence and a grant of 
entitlement to service connection for depression, not 
otherwise specificized, with generalized anxiety, is in 
order.  


ORDER

Service connection for depression, not otherwise specified, 
with generalized anxiety, is granted.  


REMAND

As indicated above, the veteran's claims for service 
connection for lung and ulcer disorders were remanded by the 
Board in September 2003, in part, for the conduct of 
appropriate VA medical examinations.  As part of those 
evaluations, professional medical opinions were to be 
obtained from the VA examiners as to the relationship of the 
claimed disorders to the veteran's period of service.  
Unfortunately, this was not fully accomplished in accord with 
the Board's specific directives and remand is required to 
obtain the requested opinions.  Stegall.  

Further evidentiary development is likewise found to be in 
order.  The record indicates that the veteran was admitted to 
the VA Medical Center in Sioux Falls, South Dakota, on or 
about September 1, 2004, for treatment of pneumonia and 
chronic obstructive pulmonary disease, but only medicine 
notes compiled through September 6, 2004, are on file, as 
opposed to complete records regarding such hospitalization.  
As well, the VA examiner who conducted the gastrointestinal 
examination in June 2005 indicated that he had ordered an 
upper gastrointestinal series as part of his evaluation, but 
the results of that study are not now of record.  Also, that 
examiner found that the veteran had a gastrointestinal 
disorder manifested by a rectal mass and that a surgical 
evaluation later in the same month was scheduled; however, 
findings from any such evaluation are not contained within 
the veteran's claims folder at present.  Further actions, as 
indicated above, are thus needed.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following:

1.  The interpretive report with respect 
to the veteran's upper gastrointestinal 
series ordered by S. Kinkaid, M.D., as a 
part of a VA medical examination 
conducted on June 8, 2005, at the VA 
Medical Center in Sioux Falls, South 
Dakota, must be obtained for inclusion in 
his claims folder.  

2.  All records pertaining to the 
veteran's period of hospitalization, 
beginning on or about September 1, 2004, 
at the VA Medical Center in Sioux Falls, 
South Dakota, must be obtained for 
inclusion in his claims folder.  

3.  All records of VA medical care 
pertaining to the veteran's claims 
respiratory and gastrointestinal 
disorders, which are not already on file, 
must be obtained for inclusion in his 
claims folder.  

4.  Thereafter, the report of a VA 
gastrointestinal examination performed on 
June 8, 2005, by S. Kinkaid, M.D., at the 
VA Medical Center in Sioux Falls, South 
Dakota, must be returned to Dr. Kinkaid 
for the preparation of an addendum to his 
earlier report.  The claims folder in its 
entirety is to be furnished to Dr. 
Kinkaid or his designee for use in the 
study of this case.  An additional 
examination by Dr. Kinkaid, or by another 
physician if Dr. Kinkaid is unavailable, 
is authorized if deemed necessary.  
Regardless of whether an additional 
examination is undertaken, Dr. Kinkaid or 
his designee must address the following 
in an addendum, providing where 
appropriate, a professional opinion, with 
full supporting rationale:

Does the veteran have current 
disability involving ulcers?  
If so, is it at least as likely 
as not that any such disability 
had its onset during the 
veteran's period of service or 
within the one-year period 
following his separation from 
service in February 1946?  

Use by Dr. Kinkaid of the "at 
least a likely as not" 
language is required in the 
response provided.  

5.  In addition, the report of a VA 
respiratory/pulmonary examination 
performed on June 29, 2005, by D.A. 
Thomas, M.D, at the VA Medical Center in 
Sioux Falls, South Dakota, must be 
returned to Dr. Thomas for the 
preparation of an addendum to his earlier 
report.  The claims folder in its 
entirety is to be furnished to Dr. Thomas 
or his designee for use in the study of 
this case.  An additional examination by 
Dr. Thomas, or by another physician if 
Dr. Thomas is unavailable, is authorized 
if deemed necessary.  Regardless of 
whether an additional examination is 
undertaken, Dr. Thomas or his designee 
must address the following in an 
addendum, providing where appropriate, a 
professional opinion, with full 
supporting rationale:

(a)  Did the veteran enter 
service in December 1942 with a 
respiratory or pulmonary 
disorder, and, if so, did it 
undergo an increase in severity 
in service beyond the normal 
progression of any such 
disorder?  Reference must be 
made by Dr. Thomas as to the 
testimony offered by the 
veteran and his sister 
regarding the veteran's 
reported bouts of pneumonia as 
a child.  In addition, the 
effect of the veteran's 
inservice hospitalization in 
April 1944 for treatment of 
bacterial pneumonia must be 
fully discussed.  

(b)  With respect to any 
pulmonary/respiratory disorder 
of the veteran identified as a 
result of the June 2005 
examination, is it at least as 
likely as not that any such 
disorder had its onset during 
the veteran's period of service 
or is otherwise attributable to 
any inservice event?

(c)  Which specific respiratory 
or pulmonary disorders of the 
veteran are the direct result 
of his tobacco use or smoking? 

Use by Dr. Thomas of the "at 
least a likely as not" 
language is required in the 
response provided.  

6.  Lastly, the veteran's claims of 
entitlement to service connection for 
chronic obstructive pulmonary disease 
with bronchitis, based on a reopened 
claim therefor, and for ulcers, must be 
readjudicated, based on all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded 



to the RO/AMC.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


